Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                                              CASE NO.:

  CLAUDIA BOLIVAR,

         Plaintiff,
  v.

  WALMART STORES EAST, L.P.,

         Defendant.
                                                 /

      DEFENDANT, WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

         Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”), by and through

  the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1),

  and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this Court

  the action filed in the 11th Judicial Circuit in and for Miami-Dade County, Florida,

  Case No. 2020-008265-CA-01, with full reservation of rights, exceptions and

  defenses, and in support thereof states:

                               I. FACTUAL BACKGROUND

         1.     On April 13, 2020, Plaintiff commenced this action by filing a

  Complaint against Wal-Mart 1 in the 11th Judicial Circuit in and for Miami-Dade

  County, Florida. See Plaintiff’s Complaint attached as Ex. “A.” She later served her



  1Plaintiff’s initial Complaint named the improper corporate defendant. However, on
  May 7, 2020, the Plaintiff filed her Amended Complaint naming the proper
  corporate Defendant, Wal-Mart Stores East, L.P.


                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131

                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 12



  Amended Complaint naming the proper corporate Defendant, Wal-Mart Stores

  East, L.P. See Plaintiff’s Complaint attached as Ex. “B.”

        2.     The initial Complaint was served on April 29, 2020. See Service of

  Process attached as Ex. “C.”

        3.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

  injuries she allegedly sustained on October 7, 2019, while at the Wal-Mart store

  located at 11800 Hialeah Gardens Blvd., Hialeah Gardens, Florida 33018.. See Ex.

  “B” at ¶ ¶ 4-6.

        4.     Specifically, the Plaintiff alleges she slipped and fell on s slippery

  substance that was caused to be on the floor from a leak in the ceiling. Id. at ¶ 10.

        5.     Plaintiff alleges, inter alia, Wal-Mart breached its duty to provide the

  Plaintiff with a reasonably safe environment by negligently failing to maintain or

  adequately maintain the flooring/premises, thus creating a slip hazard, of which it

  knew or should have known about, and negligently failing to act reasonably under

  the circumstances. Id. at ¶ 12.

        6.     The Plaintiff is a resident of Miami-Dade County. Id. at ¶ 2.

        7.     The parties are diverse, as explained in further detail below, as Wal-

  Mart was at the time of the alleged incident, and currently, a Delaware Limited

  Partnership with its principal place of business in the State of Arkansas.

        8.     Further, the amount in controversy exceeds $75,000.00, as the

  Plaintiff’s past medical bills from the date of the incident through February

  20, 20 are approximately $30,603.00 and her future medical expenses total



                                                     2

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 12



  $174,000.00 (conservatively) based on her doctor’s treatment plan. See

  Redacted Medical Bills and Medical Report attached as Ex. “D.” 2

        9.     Additionally, the Plaintiff submitted a pre-suit demand letter dated

  January 7, 2020 requesting to resolve this case for $185,000.00. See Redacted

  Demand Letter attached as Ex. “E.”

        10.    This matter is therefore removable based on diversity of citizenship of

  the parties, and because the amount in controversy is in excess of $75,000.00

  exclusive of interest, attorney’s fees, and costs.

        11.    Wal-Mart attaches hereto and makes a part of this notice a copy of the

  process, pleadings, and other papers filed in the 11th Judicial Circuit in and for

  Miami-Dade County, Florida together with a docket sheet from the Clerk of the

  Court. See Ex. “F.”

        12.    Wal-Mart reserves the right to raise all defenses and objections in this

  action after the action is removed to this Court.

                                  II. REMOVAL IS TIMELY

        13.    In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it first received service of a copy of

  Plaintiff’s initial Complaint. Plaintiff’s initial Complaint is the initial pleading

  setting forth the claim for relief upon which Plaintiff’s action is based. The thirty




  2 Wal-Mart has not filed the entire complement of medical records which Plaintiff
  submitted with in order to protect the Plaintiff’s personal information. Should the
  Court wish to see these documents, Wal-Mart can provide same at the Court’s
  direction.
                                                      3

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 12



  (30) day period commenced on April 29, 2020, when Plaintiff served her initial

  Complaint upon Wal-Mart.

         14.    Venue exists in the United States District Court for the Southern

  District of Florida, Miami Division, because the 11th Judicial District in and for

  Miami-Dade County, where Plaintiff filed her state court Complaint is located in

  Miami-Dade County Florida, which is located within the United States District

  Court for the Southern District of Florida, Miami Division.

         III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        15.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

        A.     Citizenship of CLAUDIA BOLIVAR

        16.    Plaintiff is a resident of Miami-Dade County, Florida See Ex. “B” at ¶ 2.

   Although Plaintiff’s Amended Complaint does not specifically state Plaintiff’s

   citizenship, “[i]t is well established that a party’s residence is prima facie evidence

   of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s

   domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL

   1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).




                                                     4

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 5 of 12



       17.    Here, Plaintiff’s Miami-Dade County, Florida residence is prima facie

  evidence of her domicile which is equivalent to citizenship for purposes of

  establishing diversity in this case. See Katz, 2009 WL 1532129 at *3.

          B. Citizenship of WAL-MART STORES EAST, L.P.

        18.    At the time of the alleged incident, and currently, Wal-Mart Stores

  East, LP is a limited partnership which currently is, and was at the time of the

  Complaint, a Delaware Limited Partnership with its principal place of business in

  the State of Arkansas. See SunBiz Report attached as Ex. “G.” WSE Management,

  LLC is the general partner and WSE Investment, LLC is the limited partner of

  Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores East,

  LP. WSE Management, LLC and WSE Investment, LLC were at the time of filing

  the Complaint, and still are, Delaware limited liability companies. The sole member

  of WSE Management, LLC and WSE Investment, LLC is, and was at the time of

  filing the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability

  Company. The sole member of Wal-Mart Stores East, LLC is, and was at the time of

  filing the Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the

  time of filing the Complaint, an incorporated entity under the laws of the State of

  Delaware. Wal-Mart Stores Inc., at the time the Complaint was filed and presently,

  incorporated in the State of Delaware. The principal place of business for all of the

  above mentioned entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE

  Investment, LLC; Wal-Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and

  was at the time of filing the Complaint, Bentonville, Arkansas.



                                                    5

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 6 of 12



                              IV. AMOUNT IN CONTROVERSY

          19.   The amount in controversy exceeds $75,000.00. Although Plaintiff’s

  Complaint does not specify an amount in controversy other than the state court

  $30,000.00 jurisdictional minimum, it is clear from Plaintiff’s (1) past medical

  bills    which      total   $30,603.00,          (2)     future        medical          expenses   which

  conservatively total $174,000.00, and (3) Plaintiff’s offer to resolve this

  matter at $185,00.00, that her claimed damages exceed the jurisdictional

  minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL

  1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional

  burden of establishing the amount in controversy based on information received

  from the plaintiffs during the pre-suit time period); see also Mick v. De Vilbiss Air

  Power Co., No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14,

  2010)     (discussing pre-suit documents are competent evidence of the amount in

  controversy).

            20. Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the . . . jurisdictional

  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

            21. “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and



                                                       6

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 7 of 12



  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

          22. The relevant portions of Plaintiff’s specifically detailed pre-suit

  demand (including medical bills and records) conclusively establish that the amount

  in controversy exceeds the $75,000.00 jurisdictional minimum. Specifically, the

  Plaintiff’s pre-suit demand letter which included past medical bills

  totaling $30,603.00, Plaintiff’s medical record from her treating physician

  who recommended future medical care totaling $174,000.00 conservatively,

  and Plaintiff’s demand of $185,000.00 establish that the amount in controversy

  exceeds the $75,000.00 jurisdictional minimum. See Ex. “D” and “E.” In addition to

  Plaintiff’s past and future medical expenses, the Plaintiff’s Complaint alleges

  damages for mental anguish, and loss of capacity for the enjoyment of life. See Ex.

  “B.” at ¶ 14.

          23. Plaintiff’s past medical expenses total $30,603.00. See Ex. “D”




                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 8 of 12



          24. Additionally, Plaintiff’s treating physician, Dr. Roberto Moya, devised

  a treatment plan and recommendation which included the following future medical

  expenses for:

                  Medical Procedure          Cost    Of     Medical    Procedure
                                             Estimated By Plaintiff’s Treating
                                             Physician, Dr. Roberto Moya.
                  Therapeutic/diagnostic     Estimated to cost between $4,000.00 -
                  lumbar medial branch block $30,000.00
                  Laminotomy & Discectomy Estimated to cost between $115,000.00 -
                  or fusion at levels        $150,000.00.
                  Left Knee Arthroscopy      Estimated to cost between $55,000.00 -
                                             $80,000.00.


          25. These representations sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

  district court decisions support this conclusion.

          26. For example, in Katz v. J.C. Penney Corp., this Court concluded that

  the removing defendant properly established the amount in controversy by

  addressing information received from Plaintiff’s pre-suit demand package. Katz,

  2009 WL 1532129 at 4. The Court specifically noted it was persuaded that the pre-

  suit demand package reflected an honest assessment of damages by plaintiffs

  because, like Plaintiff’s pre-suit demand letter in this case, it was based on medical

  records and bills provided by the plaintiff. Id.

          27. District courts have found that the amount in controversy is satisfied

  by a showing that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past

  medical bills exceed $75,000.00. For example, in Stramiello v. Petsmart, Inc., 2010

                                                      8

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 9 of 12



  WL 2136550, at *3 (M.D. Fla. 2010), the court determined the defendant established

  its burden of proving the amount in controversy exceeded $75,000.00 where the

  plaintiff’s medical bills alone totaled $108,351.92 and plaintiff alleged that his

  injuries were permanent and she would “surely seek recovery of future medical

  expenses and significant pain and suffering damages.” Id. The court found the

  defendant established complete diversity and that the amount in controversy

  exceeded the minimum jurisdictional requirement; therefore, the court denied the

  plaintiff’s motion to remand. Id. at *5.

            28. Additionally, in Wilson v. Target Corp., the plaintiff submitted a

  pre-suit demand letter indicating she had incurred over $100,000.00 in past medical

  expenses and would incur additional $1 million dollars in future medical expenses

  as a result of his incident. Wilson V. Target Corp., 2010 WL 3632794, at *4 (S.D.

  Fla. 2010). Although the plaintiff’s complaint did not specify the exact amount of

  damages she bought, but only plead that her damages were in excess of $15,000.00,

  the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit demand

  letter and unspecified damages in his complaint were sufficient to demonstrate by a

  preponderance of the evidence that the amount in controversy exceeded $75,000.00.

  Id.   3


            29. Here, Plaintiff’s pre-suit demand letter which includes medical bills

  indicating that Plaintiff’s past medical expenses total $30,603.00 and her



  3
    The court also considered plaintiff’s refusal to admit or deny that damages exceeded
  $75,000.00 as evidence regarding the amount in controversy.

                                                     9

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 10 of 12



  future medical expenses will be $174,000.00 (conservatively), is an honest

  assessment of her claimed damages as it is based on Plaintiff’s past and future

  medical bills, as well as Plaintiff’s alleged injuries and future medical care

  expenses. See Katz, 2009 WL 1532129 at 4.

          30. Like Stramiello and Wilson, Plaintiff’s pre-suit demand letter includes

  medical expenses incurred by the Plaintiff which exceed $75,000.00, in addition to

  medical records which indicate the plaintiff will incur future medical expenses for

  medical care. Wilson, 2010 WL 3632794, at *4; Stramiello, 2010 WL 2136550, at *3.

  This evidence demonstrates the Plaintiff’s claimed damages in the instant case far

  exceed $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the

  evidence that the amount in controversy exceeds the jurisdictional minimum,

  rendering removal proper.

                                       V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

  because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

  are citizens of different states, and the amount in controversy exceeds $75,000.00

  exclusive of interest, fees, and costs. Upon filing of this initial Notice of Removal,

  Wal-Mart provided written notice to Plaintiff, through her attorneys of record, and

  the Clerk of the Circuit Court for the 11th Judicial Circuit in and for Miami-Dade

  County, Florida, of its Notice of Removal.

        WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”),

  respectfully requests the Notice of Removal be accepted as good and sufficient as



                                                   10

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 11 of 12



  required by law, and that the aforesaid action, Case No. 2020-008265-CA-01, on the

  docket of the Court for the 11th Judicial Circuit in and for Miami-Dade County,

  Florida, be removed from that Court to the United States District Court for the

  Southern District of Florida, Miami Division, and that this Court assume full and

  complete jurisdiction thereof and issue all necessary orders and grant all general

  equitable relief to which Wal-Mart is entitled.

        Dated: May 20, 2020

                                        Respectfully Submitted,

                                        /s/ Patricia Concepcion, Esq.
                                        Jerry D. Hamilton, Esq.
                                        Florida Bar No.: 970700
                                        jhamilton@hamiltonmillerlaw.com
                                        William Edwards, Esq.
                                        wedwards@hamiltonmillerlaw.com
                                        Florida Bar No. 43766
                                        Patricia Concepcion, Esq.
                                        Florida Bar No.109058
                                        pconcepcion@hamiltonmillerlaw.com
                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                        150 Southeast Second Avenue, Suite 1200
                                        Miami, Florida 33131
                                        Telephone: (305) 379-3686
                                        Attorneys for Wal-Mart Stores East, L.P.




                                                    11

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-22112-FAM Document 1 Entered on FLSD Docket 05/20/2020 Page 12 of 12



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 20, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day

  on all counsel of record or pro se parties identified on the following Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive electronically

  notices of Electronic Filing.

                                                              /s/ Patricia Concepcion
                                                              Patricia Concepcion, Esq.




                                             SERVICE LIST


 Attorney for Plaintiff

 Carlos O Gomez, Esq.
 Florida Bar No. 140554
 Law Offices of Carlos O. Gomez, P.A.
 102 East 49th Street
 Hialeah, Florida 33013
 Telephone: 305-698-3421
 Facsimile: 305-698-1930
 Primary E-Mail: cogomezpa@aol.com
 Secondary E-Mail: sandor@cogomezlaw.com




                                                        12

                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
